ORDER
The records in the office of the Clerk of the Supreme Court show that on May 15, 1974, Thomas Winfred Murray was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the South Carolina Supreme Court, dated March 17,1992, Thomas Winfred Murray submitted his resignation from the South Carolina Bar. Respondent’s letter is made a part of this order.
It is therefore ordered that Thomas Winfred Murray shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
*361He shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that he has fully complied with the provisions of this order. The resignation of Thomas Winfred Murray shall be effective upon full compliance with this order. His name shall then be stricken from the roll of attorneys.
DELIVERED BY HAND
17 Tallawood Lane Elgin, SC 29045 March 17,1992
Ms. Brenda P. Shealy, Deputy Clerk The Supreme Court of South Carolina PO Box 11330 Columbia, SC 29211
Re: Thomas W. Murray
Dear Ms. Shealy:
This will serve as my resignation from the South Carolina Bar, as I am moving out of state to accept new employment. My license to practice law in South Carolina is enclosed.
Sincerely yours,
/s/ Thomas W. Murray Thomas W. Murray Enclosure